Citation Nr: 1222195	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

The preponderance of the competent medical evidence reflects that there is no current right knee disability that was incurred in or aggravated by service, and there is no X-ray evidence of arthritis shown.


CONCLUSION OF LAW

The requirements for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in a July 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private medical records, VA treatment records and examination reports.  Attempts were made to obtain records at Walter Reed Medical Center between 1980 and 1997, with notice to the Veteran of such attempts in June 2007, and a formal finding of unavailability of such records made in September 2008.  Additionally VA hospital records from May 1981 to December 1981 were determined in a May 1982 response by the VA Medical Center to not be available.  Thus it appears that attempts to obtain these records have been exhausted.  

The Board notes that in a Social Work statement in February 1982, a February 1983 net worth statement, and a December 1987 VA treatment record, the Veteran reported that he had applied for Social Security disability benefits.  However, 
the Veteran's communications about his disabling conditions in these documents did not include any mention of right knee problems.  The Social Security Administration (SSA) decision is not of record; however, there is no indication that the Veteran was awarded SSA benefits for a right knee disability.  There has been no argument that the SSA records are pertinent to the claim being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims entitlement to service connection for a right knee disorder.  He has not alleged a specific injury, but his lay statements describe his becoming more disabled in regards to the right knee.

Service treatment records show normal lower extremities on entrance examination of August 1969, with the accompanying report of medical history showing that he denied trick or locked knee, arthritis/rheumatism, lameness, or bone, joint or other deformity.  A March 1970 service treatment record showed complaints of recurrent knee discomfort since he fell during basic training.  He had full range of motion without pain.  His duty was noted to involve sitting all day.  Plans were to use an Ace bandage for periods of prolonged sitting.  The record did not specify which knee was problematic.  No further mention of knee problems is shown in the service treatment records.  His separation examination of February 1972 showed normal lower extremities.  

The report of an April 1982 VA examination included a VA Form 21-2545 wherein the Veteran reported multiple problems including a "bad knee," hurt on active duty, with complaints of stiffness and difficulty walking but did not specify which knee was involved.  The April 1982 orthopedic examination noted that in AIT in December 1969 at Fort Rucker, North Carolina, he had weakness of the left knee, found it difficult to walk, but was sent to Vietnam.  No mention of the right knee is made and the rest of the examination dealt with back complaints.  

VA treatment records from 1982 to 1983 deal with multiple complaints, including the back, feet and psychiatric problems, but include no mention of right knee problems.  His original claim for VA disability benefits filed in January 1982 was noted to include no complaints in regards to the right knee.  The Veteran did submit a statement in support of his claim in April 1982 where he did report his knee had gotten worse since he hurt his back, but suggested the medication to treat the back helped his knee pain.  Again, he did not clarify which knee was involved.  He also cited treatment at the VA in August 1981 and December 1981.  A May 1982 response from the VA indicated that such records could not be found.  

The Veteran's net worth statement dated in February 1983 cited illnesses in the past 12 months to be limited to the back, throat and feet.  He made no mention of knee problems.  He also said he had applied for SSI in February 1983.  

No complaints or findings regarding the right knee are shown in a June 1983 VA orthopedic examination to address back complaints.  A December 1987 treatment record revealed the Veteran requested to see social work due to being unable to obtain a job, and needed an assessment for Social Security purposes, with complaints of various body aches and pains, but no mention of the right knee made.  Other records from 1987 are silent for knee problems or complaints.  Likewise, 
 the VA records from 1995 and 1996 are silent for any right knee findings or complaints.  An August 1995 record shows complaints of bilateral leg pain associated with chronic low back pain, but with no specific reference made to a right knee problem.  

VA records from January 2006 to the end of 2007 reveal comprehensive inpatient treatment for a psychiatric illness, with no significant findings or complaints noted regarding the right knee until December 2007.  These records do document that throughout the course of such treatment, the Veteran repeatedly denied being in pain, and he is also shown to have had regular participation in occupational therapy/cardiovascular exercises that included workouts of about 45 minutes, without any complaints of knee problems shown in these records.  The records also show that when he was medically cleared to partake in compensated work therapy in February and March 2007, the only restriction (of lifting no more than 20 pounds) was shown to be due to back pain.  

It is not until December 2007 that knee complaints are shown, to include the right knee, when he reported to the VA emergency room (ER) for complaints that included painful knees, especially when walking or using stairs.  No warmth, swelling or redness was evident.  He also had intact strength and sensation of the right knee.  His deep tendon reflexes were noted to be absent not only in both knees, but also both ankles.  There was some slight tenderness over the joint line of the left knee, with no mention of similar findings on the right.  Crepitus was positive including on the right.  The assessment was degenerative joint disease (DJD) of the knees.  However, X-rays taken following clinical examination were noted to be negative, and the Veteran was notified of the normal X-ray results for his knees also in December 2007.   

In March 2008 VA outpatient records included findings of crepitus on examination of the knees.  A March 2008 Agent Orange examination gave a history of osteoarthritis (OA) in both knees, but otherwise did not address the right knee.  Follow-up in June 2008 revealed no evidence of knee effusions or crepitus.  Also in June 2008, an infectious disease follow-up noted a history of OA involving the right knee, along with occasional crepitus and morning stiffness.  Examination of the knees was negative for effusion or crepitus, although OA continued to be assessed.  Knee splints were requested.  In September 2008 he was diagnosed with osteoarthritis of the right knee, although physical examination showed full range of motion without crepitus.  He reported his knee pain improved with knee splints.  A September 2008 infectious disease follow-up continued to assess the right knee as having OA, despite examination showing full range of motion without crepitus.  Again his knee pain was described as improved by splints.  A May 2009 infectious disease follow-up gave no findings for the knees, although a diagnosis of OA of the knees was included.  

An October 2009 VA examination focused on left knee complaints and etiology, but did include some findings for the right knee.  This included a range of motion for the right knee from 0 to 136 degrees, with pain on active motion noted.  X-rays that were taken of the right knee were noted to be normal, however.  

An April 2012 VA examination revealed that the Veteran denied that his right knee was ever injured but he said it was weak.  He said the right knee was "achy" when he walks up steps.  He was not being followed by a specialist for his right knee.  Review of medical records did not show any complaints of right knee problems recently.  He reported taking Diclofenac for pain but this was not specifically prescribed for his knee.  The examiner noted that review of the medical records showed that this particular medication had not been prescribed since December 2010.  The Veteran denied flare-ups impacting his knee or leg function.  

His range of motion was from 0 to 140 degrees or greater without painful motion.  There was no loss of motion after repetitive testing and no tenderness to palpation.  His muscle strength was 5/5 for right knee extension and flexion.  Joint stability tests were all normal.  There was no evidence of recurrent patellar subluxation or dislocation.  He had no history of shin splints or other tibia/fibula impairment.  He also had no history of surgery for his meniscus or any other mensical condition.  He had no history of any right knee surgery.  He used no assistive devices.  Diagnostic testing was shown to reveal no evidence of degenerative or traumatic arthritis.  There was no X-ray evidence of patellar subluxation and no other significant diagnostic test findings or results shown.  He had no functional impact from his knee or lower leg on his ability to work.  The claims file was confirmed as reviewed.  

The diagnosis for the right knee was no pathology on today's examination to render a diagnosis.  The examiner opined that the claimed condition affecting the right knee was not at least as likely as not incurred in, or caused by the claimed in-service injury, event or illness.  The rationale was that there was no evidence of a right knee injury in service severe enough to cause long standing effects.  His separation examination was normal and he had no right knee problems at that time.  There was insufficient evidence that he was currently being evaluated or treated for a right knee condition and his examination today of the right knee was normal.  

The Board finds that the preponderance of the evidence is against the claim.  The findings from the April 2012 VA examination yielded a conclusion that there was not a current right knee disability, with no clinical or X-ray evidence of disability.  Only subjective complaints of pain were shown in this examination.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).

The Board notes that there are VA records, discussed above, that included a diagnosis of DJD made in December 2007, with subsequent records giving a diagnosis of OA to include the right knee in the review of systems, medical histories and assessments.  However, such assessments are contradicted by the complete lack of any X-ray evidence of arthritis in the right knee, and no explanation is given as to why a diagnosis of DJD or of arthritis should stand in light of the lack of such X-ray evidence.  These records also fail to show any significant evidence of a right knee disability, aside from the Veteran's subjective complaints of pain helped by splinting, and occasional findings of crepitus on some examinations.  There are no actual discussions in these records as to what disability such findings were manifestations of, except for the OA, which again was never confirmed by X-ray.  In short, the normal findings on X-ray and a lack of any diagnosed right knee disability found by the April 2012 VA examiner support a finding of no current right knee disability related to service.  

To the extent that the Veteran has provided lay evidence attempting to diagnose a right knee disability and link his right knee symptoms to service, the lack of objective medical findings of actual disability would result in the need for a competent medical opinion that first establishes a diagnosis supported by both clinical examination and diagnostic testing, and then if such diagnosis were established, would require linking such diagnosed disability to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Again, the medical opinion from the April 2012 VA examination provides an unfavorable opinion regarding such a nexus, as no disability was shown, and the most probative evidence does not support a finding of a current disability.  

Moreover, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing a right knee disability or linking his subjective complaints of right knee pain to any incident taking place in service, as the diagnosis and etiology of knee disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


